DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed 02/19/2021 has been entered. Claims 1-3, 5-9, 14, 15, 17, 20 and 21 remain pending in the application.
Information Disclosure Statement
The information disclosure statement filed 11/08/2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because JP patent H0587539 is not related.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application JP2017-217742 filed on 11/10/2017. 
Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 14, 15, 17, 20 and 21 are rejected under 35 U.S.C 103 as being unpatenable by Park (KR20150015782) in view of Ando(JP2004243461).

Regarding claim 1, Park teaches A teaching apparatus comprising: circuitry configured to:
obtain result information regarding a first position of a worked region on a workpiece([0075] disclosing obtaining result information regarding position of a worked region, welding range S); 
Generate fist teaching information based on the result information, the first teaching information specifying a motion of an examination robot configured to examine the workpiece that has undergone work performed on it([92]-[97] disclosing generating work schedule information specifying the motion of the examination robot based on the result information);
 Determine a transit order in which the plurality of examination-use paths are taken, and Wherein the first teaching information generated by the circuitry indicates that the examination-use paths are connected to each other according to the transit order. However, Park does teach calculating an examination-use path based on the result information ([92]-[97] disclosing calculating the work schedule which defines the motion of the robot, i.e. examination path).
Ando teaches wherein the circuitry is configured to: Calculate a plurality of examination-use paths based on the result information ([0027] disclosing calculating a plurality of trajectories, i.e. examination-use paths. [0028] and figure 10 discloses for each robot A and B a plurality of trajectories "examination-use paths”, for example the plurality of paths for robot A are A1, A2, A3); and
Determine a transit order in which the plurality of examination-use paths are taken ([0027] disclosing determining an execution order, i.e. transit order, for the trajectories, i.e. examination use paths. [0028] and figure 10 discloses for each robot an execution order of the trajectories, for example robot A1 has an order of paths from A1 till A4-3), and
Wherein the first teaching information generated by the circuitry indicates that the examination-use paths are connected to each other according to the transit order ([0027] and Fig. 10 disclosing the paths are connected).
in order to provide the most efficient route with the shortest time and avoid obstacles.


Regarding claim 2, Park as modified by Ando teaches The teaching apparatus according to claim 1, wherein the circuitry is configured to obtain, as the result information, second teaching information specifying a motion of a work robot configured to perform the work on the workpiece([92]-[97] disclosing the result  information specifies a motion of a work robot configured to work on a workpiece, work schedules also define the motion of the work robot and are used for defining motion of examination robot as well ).

([76]-[84] disclosing the result information is three-dimensional shape information of a workpiece that includes regions to be worked on).
Regarding claim 5, Park as modified by Ando teaches The teaching apparatus according to claim 1, Wherein the circuitry is configured to determine the transit order to minimize a period of time for which all of the examination-use paths are taken(Ando [0027] disclosing the circuitry is configured to minimize the work time for all the paths to be taken).
Regarding claim 6, Park teaches The teaching apparatus according to claim 1, Park does not teach Wherein the circuitry is configured to generate the first teaching information based on a shape of an examination device attachable to the examination robot, so that the first teaching information prevents an interference between the examination device and the workpiece or between the examination device and an obstacle.
Ando teaches Wherein the circuitry is configured to generate the first teaching information based on a shape of an examination device attachable to the examination robot, so that the first teaching information prevents an interference between the examination device and the workpiece or between the examination device and an obstacle ([0027] disclosing the teaching information uses obstacle avoidance in determining the best path, it can be interpreted that the teaching information is based on the shape of an examination device attachable to the robot in order to not collide with obstacles, [0018] discloses hand parts attached to the robots).
Park and Ando are analogous art because they are in the same field of endeavor, generating work path for robots. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Park to incorporate the teaching of Ando of Wherein the circuitry is configured to generate the first teaching information based on a shape of an examination device attachable to the examination robot, so that the first teaching information prevents an interference between the examination device and the workpiece or between the examination device and an obstacle In order to determine the best path while avoiding obstacles.
Regarding claim 7, Park as modified by Ando teaches The teaching apparatus according to claim 6, wherein the circuitry is configured to generate the first teaching information based on an examinable range in which the examination device is able to examine the workpiece (Ando [0027] disclosing generating the teaching information based on the optimum path, this is understood to be in the range the examination device is able to examine the workpiece).
Regarding claim 21, Park as modified by Ando teaches the teaching apparatus according to claim 1 wherein the circuitry is configured to calculate a plurality of different examination-use paths which use different candidate paths based on the result information ([0027] disclosing calculating a plurality of trajectories, i.e. examination-use paths. [0028] and figure 10 discloses for each robot A and B a plurality of trajectories "examination-use paths”, for example the plurality of candidate paths for robot A are A1, A2, A3). 

Claims 8 and 9 are rejected for similar reasons as claim 1, see above rejection. Park also teaches a robotic system and a teaching method(see at least [0062] and [0063]).

	Claims 14, 15, 17 and 20 are rejected for similar reasons as claim 6, see rejection above.

Response to Arguments
Applicants arguments have been fully considered but are not persuasive. 
In regards to applicants argument that “Ando determines “an execution order” for the tracks(paths) of various robots to make sure that the robots do not collide with each other. This execution order does not disclose the recited calculation of “a plurality of paths” in claim 1 because only the execution order of the particular path is changed so a plurality of examination-use paths is not calculated. That is, for a particular robot in Ando, it teaches starting/stopping the robot at certain times so as not to interfere with 
In response to Applicant argument that “Ando also discusses dividing the paths into a plurality of paths...so as not to interfere with the other robots”, while Ando does divide the paths into more candidate paths, the paths are still candidate paths that are connected to each other as shown in figure 10. It is also known in order to avoid collision, robots have to stop at some points even when following a candidate path.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20190120771A1 discloses an inspection system to inspect a workpiece.
US20090281662 discloses simulating a 3d shape of a workpiece to determine work regions on the workpiece.
US20180370027 discloses a teaching method for flaw detection on a workpiece.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664